DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumitomo Heavy Industries (hereinafter Sumitomo; JP 200297243).
Regarding claim 1, Sumitomo discloses:
A spool type flow control valve comprising:
a sleeve (1) in which a supply port (P), a control port (C), and an exhaust port (R) are formed (see paragraph 0020)
a spool (2) accommodated to be movable in an axial direction inside the sleeve (1) and including a valve body 2-2
wherein the valve body (2-2) controls an opening area of the control port (C) so that a flow rate is controlled
a difference between a maximum value and a minimum value of an internal leakage amount which is a flow rate at which a gas supplied from the supply port (P) is discharged from the exhaust port (R) in a state where the control port (C) is shut off is equal to or smaller than a predetermined threshold (see paragraphs 0021, 0022, and 0014)
Regarding claim 2, Sumitomo discloses:
wherein the threshold is determined, based on a length of the control port (C) in a circumferential direction (see paragraph 0014)
Regarding claim 3, Sumitomo discloses:
A spool type flow control valve comprising:
a sleeve (1) in which a supply port (P), a control port (C), and an exhaust port (R) are formed (see paragraph 0020)
a spool (2) accommodated to be movable in an axial direction inside the sleeve (1) and including a valve body 2-2
wherein the valve body 2-2 controls an opening area of the control port (C) so that a flow rate is controlled, and at least one of the sleeve (1) and the spool (2) is formed to have a dimension based on an internal leakage amount which is a flow rate at which a gas supplied from the supply port (P) is discharged from the exhaust port (R) in a state where the control port (C) is shut off (see paragraphs 0021, 0022, and 0014)
Regarding claim 4, Sumitomo discloses:
A manufacturing method of a spool type flow control valve including
a sleeve (1) in which a supply port (P), a control port (C), and an exhaust port (R) are formed (see paragraph 0020)
a spool (2) accommodated to be movable in an axial direction inside the sleeve (1) and including a valve body 2-2
the valve body (2-2) controlling an opening area of the control port (C) so that a flow rate is controlled, the method comprising:
processing at least one of the sleeve (1) and the spool (2) to have a dimension based on an internal leakage amount which is a flow rate at which a gas supplied from the supply port (P) is discharged from the exhaust port (R) in a state where the control port (C) is shut off (see paragraphs 0021, 0022, and 0014)
Regarding claim 5, Sumitomo discloses:
wherein in the processing, at least one of the sleeve (1) and the spool (2) is processed so that a difference between a maximum value and a minimum value of the internal leakage amount is equal to or smaller than a predetermined threshold (see paragraphs 0021, 0022, and 0014)
Regarding claim 6, Sumitomo discloses:
wherein the threshold is determined, based on a length of the control port (C) in a circumferential direction (see paragraph 0014)
Regarding claim 7, Sumitomo discloses:
A manufacturing method of a spool type flow control valve including
a sleeve (1) in which a supply port (P), a control port (C), and an exhaust port (R) are formed (see paragraph 0020)
a spool (2) accommodated to be movable in an axial direction inside the sleeve (1) and including a valve body 2-2
the valve body (2-2) controlling an opening area of the control port (C) so that a flow rate is controlled, the method comprising:
inspecting whether or not a difference between a maximum value and a minimum value of an internal leakage amount which is a flow rate at which a gas supplied from the supply port (P) is discharged from the exhaust port (R) in a state where the control port (C) is shut off is equal to or smaller than a predetermined threshold (see paragraphs 0021, 0022, and 0014)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livecchi et al. (U.S. Patent No. 4,827,981) discloses a spool valve comprising a sleeve with a supply port, control port, and exhaust port; a spool / valve body which controls an opening area of the control port; leakage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753